DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 02/05/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4-5, 7, 9-10, 13-24 are currently under examination. Claims 2,3 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/081032, filed 12/14/2016. 
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP 15199948.9, filed on 12/14/2015, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(a) or first paragraph are withdrawn in view of applicant’s arguments (on pages 7-8) and/or amendments. The examiner notes, in view of the interpretation provided by the Applicant regarding the tracking quality parameters that the parameters are exemplified within the specification with one example which is a displacement of the subject which is exceeding a threshold as a criterion for corrupted tracking data. Other type of parameters are not described without sufficient details to assess that the Applicant possesses 
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on pages 9-10) and/or amendments. The examiner notes the same remarks as those discussed above for the Applicant’s interpretation with exemplifying with one example without describing in detail other non-related causes for providing and characterizing non consistent or corrupted tracking data.
Response to Arguments
Applicant’s arguments filed 02/05/2021 have been fully considered but are not persuasive for the following reasons.
Regarding claim rejection under 35 U.S.C. 103, Applicant amended the independent claims with new subject matter for clarifying the claim language with the limitation “based on 3D representation data of an imaging region of the subject” changing the scope of the claims. In order to address the amended limitation, the examiner is considering new grounds of rejection with new references.
Applicant appears to argue (on pages 10-11) that Oh is directing his invention to the improvement of image quality and not to a tracking data quality and also that Oh does not teach the amended limitations including the limitation “based on 3D representation data of an imaging region of the subject” wherein Oh is only concerned to avoid a “blurry” image as image quality with the detection of the motion of the examinee which has nothing to do with a quality parameter for the tracking data or for a verification function to consider the tracking data as corrupted data and that Oh is only concern to have a “go or no go” for the scanning of the examinee in consideration of his motion level. Additionally, Applicant argues (on page 11) that since Oh is 
In response, the examiner has considered that Oh is concerned with the accuracy of the imaging of the examinee, whose motion exceeding a predetermined amount will render the imaging and diagnostic of the examinee as being not correct and necessitating new scanning of the examinee. Therefore, since tracking is based on the same principle of determining the motion of the object to locate by imaging or by sensing its/his position such as by direct imaging, one of ordinary skill in the art would immediately recognize that the use of optical sensing device for imaging the motion of the examinee would provide a measure of the examinee’s displacement and therefore a measure of the amount of tracking of the examinee which will be sensed to be either below a threshold according a imaging protocol or exceeding this threshold to qualify the tracking/imaging of the examinee as not valid in tem of expected quality. Therefore, since Oh is determining the motion of the examinee for assessing the determination of motion artefacts and providing different criteria such as motion or blurriness in the image quality which would render the imaging or tracking inconsistent with a normal tracking process ([0041]-[0045]), Oh provide a unction for assessing the artefact levels such as the level of motion for controlling a new scan or pursuing the current scan ([0049]-[0050] additional images or scans). While Oh does teach the use of 2D or 3D images for the determination of the motion of the examinee, the examiner is considering new references and new grounds of rejections for addressing the new subject matter introduced by the Applicant within the independent claims and therefore for clarifying his position regarding the teachings of Oh.
  In an apparent acknowledgment, Applicant is presenting the principle of the invention as being the apparatus providing the user means to “distinguish tracking data indicating erroneous scanning due to subject motion or due to poor quality or errors in the tracking data” with a goal to improve the identification of error in the scanning monitoring apparatus” (on pages 11-12) and 
In response, the examiner is considering the detection of motion of the examinee as affecting the quality of the imaging in term of resolution is also affecting also the quality of the tracking data since both are in fact interrelated. 
In conclusion, since the Applicant has amended the independent claims with new subject matter, the examiner has considered new grounds of rejection as necessitated by the amendments and the introduction of new references to address the amendments. The Applicant’s arguments have been found not persuasive and also moot since they are directed to references which not relied upon to teach the claimed subject matter as argued by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.

Claims 1, 4, 7, 10, 13-15, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014).
Regarding claim 1, Yu teaches a scanning monitoring apparatus for medical imaging (Title and abstract and Fig. 1 as  with imaging scanner 108 as in p.1 last ¶ for tomographic imaging techniques as MRI) the scanning monitoring apparatus comprising a controller unit (Fig.1 and p.12 last ¶ controller unit 104) and a display (abstract “to display the tracking data along with nd ¶ “comprise one or more display devices, such as a monitor, that allows the visual presentation of data to a user”), wherein the controller unit is, during a scanning session, configured to:  
5- obtain tracking data of a subject in a medical scanner (Figs. 2-7 acquiring multiple characteristics from the patient/examinee, as a reported for different embodiments from Yu with different steps for analyzing tracking data; therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to determine an output of a verification function based on the tracking data and the scanner data obtain tracking data of a subject in a medical scanner, since one of ordinary skill in the art would recognize that acquiring various tracking data was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that this combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality).
wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject (Figs. 2-7 acquiring multiple characteristics from the patient/examinee including 3D surface modelling as in Fig. 7 step 712 as p.25 2nd ¶)  and to include the one or more quality parameters in the tracking data (Figs. 2-7 acquiring multiple characteristics from the patient/examinee including distance estimation steps 714 and 716 reading on examinee motion as for estimating tracking quality as in Fig. 6 step 618) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu wherein to obtain tracking data includes to determine one or more quality parameters indicative of tracking data quality based on 3D representation data of an imaging region of the subject and to include the one or more quality nd–3rd ¶). One of ordinary skill in the art would have expected that this combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality. 
obtain scanner data indicative of operating parameters of the medical scanner (Fig. 5 step 506, then 514 and relating with scanner with tracking data Fig.6 step 620 or 624 for control tracking acquisition data) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to obtain scanner data indicative of operating parameters of the medical scanner, since one of ordinary skill in the art would recognize that controlling the imaging scanner functions as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that this combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning control.
10determine an output of a verification function based on the tracking data and the scanner data wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion (Fig.8 and p.26 last ¶ step 830 combining estimates from the st ¶ step 832/834 with a “veto controller” determining the “overall tracking quality with a “veto flag” as function value” to control the imaging scanner such as described in Fig.4, therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to determine an output of a verification function based on the tracking data and the scanner data wherein the output of the verification function is indicative of corrupted tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality does not fulfil a tracking data quality criterion, and wherein the output of the verification function is indicative of high quality of tracking data if a quality parameter of the one or more quality parameters indicative of tracking data quality fulfils a tracking data quality criterion, since one of ordinary skill in the art would recognize that providing a “veto function” after estimating the overall tracking quality was known in the art as taught by Yu and since one of ordinary skill in the art would recognize as obvious the combination or modification of the different embodiments taught by Yu (p.53 2nd–3rd ¶). One of ordinary skill in the art would have expected that this combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality.);
- control the scanning monitoring apparatus according to the output of the verification function (Fig. 4 unit 104 controlling the scanner controller 106 in view of the results of the “veto controller 406 as discussed above) therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu to control the scanning monitoring apparatus according to the output of the verification function, since one of ordinary skill in the art would recognize that controlling the imaging scanner functions as dependent on the tracking data quality was known in the art as taught by Yu within different embodiments and since one of ordinary skill in the art would recognize as obvious the nd–3rd ¶). One of ordinary skill in the art would have expected that this combinations could have been made with predictable as combination of embodiments of Yu with the common motivation to improve the tracking data quality for better scanning/imaging control.
Regarding claim 24, Yu teaches a monitoring apparatus and a method to use it wherein the same step limitations are claimed in claim 24 than in claim 1, therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 24 and Yu discloses claim 24.  
Regarding the dependent claims 4, 7, 10, 13-15, 18, 21-23, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Yu.
Regarding claims 4, Yu teaches to determine and provide a first representation based on the tracking data (Figs.4 and 7 with “a distance tracking” as in step 202 to assess the examinee motion).
Regarding claim 7, Yu teaches the controller unit is configured to determine one or more indicators based on the output of the verification function, the scanner data, and the tracking data, and wherein the controller unit is configured to include the one or more indicators or at least a part thereof in the first representation, and wherein the one or more indicators comprises an error indicator or a set of error indicators indicative of erroneous scanning (Fig. 4 and p.21 2nd-3rd ¶ “the internal consistency controller 402 can be configured to compare position estimates from each tracking controller 202 and to send a signal to the veto controller or filter 406 when the differences in position estimates from different tracking controllers or filters 202 exceed a threshold level or an estimated maximum magnitude of error”).
Regarding claim 10, Yu teaches wherein to control the scanning monitoring apparatus according to the output of the verification function includes to determine and provide a second representation based on the tracking data, wherein the second representation is different from the first representation, and wherein the second representation includes a surface representation 
Regarding claim 13, Yu teaches the controller unit is configured to determine the first indicator of the second representation based on the output of the verification function, the scanner data, and the tracking data (as discussed above with Fig. 7 teaching different factors as “step 720, 722, 724, 726 and 728 associated to the different positioning detection steps of the examinee as assessing the motion of the examinee, therefore teaching for the 3D surface modelling and the anatomical landmark tracking the determination of indicator or a veto indicator as in Fig. 4).
Regarding claim 14, Yu teaches comprising an image projector configured to project one or a plurality of images onto an imaging region of the subject in the medical scanner, and wherein the tracking data includes image control data of the image projector (Fig.2 with a controller 4 and p.15 “configured to track changes in a known pattern, for example, a regular grid, projected onto the object of interest. A projector projects one or more patterns onto the object of interest from one or more projection locations, and one or more detectors 102 detect images of the pattern projected onto the object of interest”).
Regarding claim 15, Yu teaches to control the scanning monitoring apparatus according to the output of the verification function includes to provide a notification signal if the output is indicative of an erroneous scanning (as discussed above with Fig. 7 teaching different factors as “step 720, 722, 724, 726 and 728 associated to the different positioning detection steps of the examinee as assessing the motion of the examinee, therefore teaching for the displacement tracking of the examinee and 3D surface modelling and the anatomical landmark tracking leading to the determination of indicator or a veto indicator as in Fig. 4 controlling the imaging scanner parameters as in Fig. 6 with step 620 and 624).

Regarding claim 21, Yu teaches specifically comprising any sensor system configured to provide 3D surface representation data of an imaging region of the subject in the medical scanner, and wherein the tracking data includes the 3D surface representation data (Fig.2 with a controller 4 and p.15 “configured to track changes in a known pattern, for example, a regular grid, projected onto the object of interest. A projector projects one or more patterns onto the object of interest from one or more projection locations, and one or more detectors 102 detect images of the pattern projected onto the object of interest”).
Regarding claim 22, Yu teaches the use of camera detector for imaging the subject (Figs.1-4 detectors 102 and p.13 last ¶ “the detectors 102 are all cameras” for the detection of tracking data) therefore reading on an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images as claimed.
Regarding claim 23, Yu teaches an image detector configured to detect images of a subject, and wherein the tracking data includes image data of the detected images (Fig.2-7 with detector processing interface includes tracking anatomical landmark and also distance tracking which includes imaging data of the detected images from the detector 102). 

Claims 5, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-24 and further in view of Olensen et al. (2012 IEEE Trans. Med. Imaging 32:200-209; Pub.Date 09/19/2012).
Yu teaches a scanning monitoring device and method to use it as set forth above.
Yu, as discussed above, teaches the first representation includes a graphical representation of displacement of the subject as a function of time (Figs. 2-7), and wherein the 
However, regarding claim 5, Olensen teaches within the same field of endeavor with imaging the motion of the patient in a medical imaging PET utilizing a camera as tracking system (Title and abstract) with the detection of the motion level or amplitude in 3D with providing a graphical representation of the displacement that includes a graphical representation of the total 3D displacement in mm as a function of time (Fig.4a) and a graphical representation along the first axis as a function of time, a graphical representation along the second axis as a function of time and a graphical representation along the third axis as a function of time (Fig.5a).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu with the first representation includes a graphical representation of displacement of the subject as a function of time, and wherein the graphical representation of displacement includes a first graphical representation of total 3D displacement in distance units, a second graphical representation of first displacement along a first axis as a function of time, a third graphical representation of second displacement along a second axis as a function of time, and a fourth graphical representation of third displacement along a third axis as a function of time, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level with time for the total 3D and along the X, Y and Z axis for motion correction and motion monitoring was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The 
Regarding claim 9, Olensen as discussed above teaches the use of annotation/indicators with the one or more indicators indicate at which time an event indicated by the one or more indicators occurred (Fig.4a with the patient moving).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Yu with the one or more indicators indicate at which time an event indicated by the one or more indicators occurred, since one of ordinary skill in the art would recognize that determining and representing graphically the motion level of the patient with time was known in the art, as taught by Olensen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Olensen and Yu are teaching the use of cameras for motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to ideally provide a time monitoring with visualization of the possible excess of patient motion for improving correcting the patient position, as suggested by Olensen (Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-24 and further in view of Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014).
Yu teaches a scanning monitoring device and method to use it as set forth above. Regarding claim 16, Yu teaches the use of speakers for outputting results and data (p.52 1st ¶ “The output device(s) may comprise a speaker, a display screen,...” in order to output results and data to the user). Yu does not teach specifically comprising a loudspeaker, and wherein to provide 
However, Lee teaches within the same field of endeavor of detecting motion during medical imaging with an MRI (Title and abstract and Fig.4 and [0136]) wherein a notification is sent to the patient via an audio message via a speaker (0320] indicating that the patient should not move reading in view of the teachings of Yu on a notification signal if the output is indicative of an erroneous scanning in order to correct the motion of the patient.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu to provide a notification signal if the output is indicative of an erroneous scanning, since one of ordinary skill in the art would recognize that using a speaker to send a notification to the patient regarding the motion of the patient was known in the art, as taught by Lee and since sending guidance information to the displacement of the  patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Yu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lee and Yu are teaching motion detection and correction during medical imaging protocols for MRI imaging. The motivation would have been to ideally provide a direct feedback to the patient, as suggested by Lee ([0320]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) in view of Lee et al. (USPN 20140372136 A1; Pub.Date 12/18/2014; Fil.Date 06/12/2014) as applied to claims 1, 4, 7, 10, 13-16, 18, 21-24 and further Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu and Lee teach a scanning monitoring device and method to use it as set forth above. 
Regarding claim 17, Yu and Lee do not specifically teach a plurality of audio signals based on the output of the verification function.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu and Lee with the controller unit is configured to select the audio signal from a plurality of audio signals based on the output of the verification function, since one of ordinary skill in the art would recognize that using a speaker to .

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yu et al. (WO 2014120734 A1; Pub.Date 08/07/2014; Fil.Date 01/29/2014) as applied to claims 1, 4, 7, 10, 13-15, 18, 21-24 and further Oh et al. (USPN 20150208981 A1; Pub.Date 07/30/2015; Fil.Date 04/07/2015).
Yu teach a scanning monitoring device and method to use it as set forth above. 
Yu do not specifically teach to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error as in claim 19.
Yu does not specifically teach to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error as in claim 20.
As discussed for claim 17 above, regarding claim 19, Oh teaches within the same field of endeavor of tracking the motion of the examinee being scanned for diagnostic imaging (Title and abstract) with the determination of the motion being performed using a capturing unit such camera for imaging the patient and detecting motion of the patient in order to reduce motion of the patient (Title, abstract and [0008]- [0009]) the use of video signals or audio signals for providing the guidance information to the patient regarding the status of the motion level ([0047]) wherein Oh teaches the comparison of the “level of motion” with a threshold as a criterion (Fig.4, Fig.9 and 
Therefore, Oh teaches that the protocol manager ([0057]-[0058] protocol manager 180) manages an imaging protocol to capture image of the examinee therefore transmit signal for managing the imaging protocol. Oh teaches that the protocol manager can stop the imaging sequence if the motion if found higher than the threshold ([0058] may suspend the imaging protocol when a level of the detected motion is equal to or greater than a predetermined threshold value) therefore reading on to transmit a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu with transmitting a first control signal to the medical scanner, wherein the first control signal is indicative of stop scanning if the output is indicative of a first error, since one of ordinary skill in the art would recognize sending guidance information and stopping the scanning of the imaging process of the patient when the motion is exceeding a predetermined threshold was also known in the art as taught by Oh. One of ordinary 
Regarding claim 20, Oh does teach the same approach with the protocol manager sending a second type of signal ([0058] the level of the detected motion changes to be equal to or less than the predetermined threshold value, or when an external input signal is received, the imaging protocol manager 180 may resume the suspended imaging protocol) for a different type of error which is a  motion reaching below the threshold after the imaging protocol has been suspended , therefore reading on to transmit a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Yu with transmitting a second control signal to the medical scanner, wherein the second control signal is indicative of scanning restart if the output is indicative of a second error, since one of ordinary skill in the art would recognize sending guidance information and stopping and then resuming the scanning of the imaging process of the patient when the motion/displacement exceeding a predetermined threshold is corrected to be below that predetermined threshold was also known in the art as taught by Oh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yu and Oh are teaching motion detection and correction during medical imaging protocols for MRI or CT imaging. The motivation would have been to correct the motion or displacement error for improving the imaging results, as suggested by Oh ([0057]-[0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785